Exhibit 10.2

 

SECOND AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

(THE “SECOND AMENDMENT”)

DATED AS OF AUGUST 3, 2018 AND EFFECTIVE AS OF JULY 9, 2018

Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
September 29, 2017, (as amended, restated, supplemented or otherwise modified to
date, the “Credit Agreement”) among CIBC Bank USA, as Administrative Agent,
Collateral Agent, Joint Lead Arranger, Issuing Lender and as a Lender, (“CIBC
Bank”), Bank of the West, as Joint Lead Arranger, Issuing Lender and as a
Lender, (“Bank of the West”), Capital One, N.A., as Co-Syndication Agent and as
a Lender (“Capital One”), Regions Bank, as Co-Syndication Agent and as a Lender
(“Regions Bank”) and the other financial institutions party to the Credit
Agreement and identified on the signature pages hereto (together with CIBC Bank,
Bank of the West, Capital One and Regions Bank, the “Lenders”) and Primoris
Services Corporation, a Delaware corporation, (the “Borrower”).  Any terms not
defined herein shall have the meanings set forth in the Credit Agreement.

RECITALS

WHEREAS, the Borrower has requested an amendment to the definition of EBITDA and
the Lenders have agreed to amend the definition of EBITDA to allow for an
addback of $8,399,000 of one-time expenses including transaction costs for
financial, legal and other advisory work and severance costs for senior
management of Willbros Group, Inc. plus other costs incurred no later than
December 31, 2018 associated with the acquisition of Willbros Group, Inc. as
approved by the Administrative Agent beginning the quarter ending June 30, 2018.

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and the Lenders hereby agree to amend
the Credit Agreement as follows:

SECTION A.    AMENDMENT

1.          The definition of EBITDA in Section 1. DEFINITIONS is hereby deleted
in its entirety and replaced with the following:

EBITDA means, for any Computation Period, as calculated in accordance with GAAP,
Consolidated EBIT for such period plus Consolidated depreciation, amortization
and other noncash charges of the Borrower and the Subsidiaries as agreed to by
Administrative Agent and, beginning the quarter ending June 30, 2018, plus the
Willbros Transaction Costs.

2.          A new definition of Willbros Transaction Costs is hereby added to
Section 1. DEFINITIONS as follows:





 

--------------------------------------------------------------------------------

 



Willbros Transaction Costs means $8,399,000 of one-time expenses consisting of
$4,383,000 of transaction costs for financial, legal and other advisory work and
$4,016,000 of severance costs for senior management of Willbros Group, Inc. plus
other costs incurred no later than December 31, 2018 associated with the
acquisition of Willbros Group, Inc. as approved by the Administrative Agent.

3.          EXHIBIT B Form of Compliance Certificate is hereby deleted and
replaced with the attached EXHIBIT B Form of Compliance Certificate.

SECTION B.    NO OTHER CHANGE OF TERMS.

Except as amended by the foregoing, no other terms of the Credit Agreement are
in any way changed by this Second Amendment and the Credit Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, or any other
instrument or document executed in connection therewith, any reference in any
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

SECTION C.    CONDITIONS OF AMENDMENT.

Notwithstanding any other provisions of this Second Amendment, the Lenders shall
not be required to extend the Loans if any of the following conditions shall
have occurred:

C-1.      Documents to be Delivered at Closing.  The Borrower shall have failed
to execute and deliver or shall have failed to cause to have executed and
delivered to Lenders any of the following duly executed Documents of even date
herewith, all of which must be satisfactory to Lenders in form, substance and
execution:

(a)         Second Amendment.  Nine originals of the Second Amendment;

(b)         Acknowledgement and Reaffirmation of Guaranty and Collateral
Agreement.  Nine originals of the Acknowledgement and Reaffirmation of Guaranty
and Collateral Agreement;

(c)         Insurance Capacity.  Evidence satisfactory to CIBC Bank of the
existence of insurance required to be maintained pursuant to the Credit
Agreement, together with evidence that CIBC Bank has been named as a lender’s
loss payee on all related insurance policies; and

(d)         Additional Documents.  Such other certificates, financial
statements, schedules, resolutions, opinions of counsel and other documents
which are provided for hereunder or which the Lenders shall require.

C-2       Representations, Warranties and Covenants.  In order to induce the
Lenders to enter into this Second Amendment, the Borrower hereby represents,
warrants and covenants to the Lenders as of the date hereof, after giving effect
to this Second Amendment, as follows:

(a)         no Default or Event of Default exists;





2

--------------------------------------------------------------------------------

 



(b)         no Material Adverse Effect has occurred;

(c)         the execution and delivery of this Second Amendment and the
performance by the Borrower of its obligations hereunder are within the
Borrower’s powers and authority, have been duly authorized by all necessary
corporate action and do not and will not contravene or conflict with the
organizational documents of the Borrower;

(d)         the Credit Agreement and the other Loan Documents constitute legal,
valid and binding obligations enforceable in accordance with their terms by the
Lenders against the Borrower, and the Borrower expressly reaffirms or confirms,
as applicable, each of its obligations under the Credit Agreement and each of
the other Loan Documents, including, without limitation, the Obligations;

(e)         the Borrower further expressly acknowledges and agrees that the
Lenders have a security interest in and lien against each item of Collateral as
of the date of this Second Amendment.

(f)         the Borrower agrees that it has no defenses, setoffs, claims or
counterclaims which could be asserted against the Lenders arising from or in
connection with the Credit Agreement or any other Loan Document;

(g)         no consent, order, qualification, validation, license, approval or
authorization of, or filing, recording, registration or declaration with, or
other action in respect of, any governmental body, authority, bureau or agency
or other Person is required in connection with the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
this Second Amendment by or on behalf of the Borrower;  

(h)         The execution, delivery and performance of this Second Amendment by
Borrower does not and will not violate any law, governmental regulation,
judgment, order or decree applicable to the Borrower and does not and will not
violate the provisions of, or constitute a default or any event of default
under, or result in the creation of any security interest or lien upon any
property of the Borrower pursuant to, any indenture, mortgage, instrument,
contract, agreement or other undertaking to which the Borrower is a party or are
subject or by which the Borrower or any of its real or personal property may be
bound; and

(i)          The representations, warranties and covenants set forth in the
Credit Agreement and the other documents evidencing, securing, or related to the
Credit Agreement, as amended, modified, supplemented, restated, or replaced, to
date, are and shall be and remain true and correct in all material respects
(except that the financial statements shall be deemed to refer to the most
recent financial statements of the Borrower delivered to CIBC Bank) and the
Borrower is in full compliance with all other terms and conditions of the Credit
Agreement.

SECTION D.  MISCELLANEOUS.





3

--------------------------------------------------------------------------------

 



(a)         This Second Amendment is a Loan Document and all of the provisions
of the Credit Agreement that apply to Loan Documents apply hereto.

(b)         The Borrower hereby agrees to pay any and all fees and expenses
associated with this Second Amendment including, but not limited to, legal fees
and expenses of Perkins Coie LLP, counsel to CIBC Bank and Buchalter, counsel to
Bank of the West.

(c)         The Borrower hereby represents and warrants that as of the date
hereof, there are no defenses, setoffs, claims or counterclaims which could be
asserted against the Lenders arising from or in connection with the Credit
Agreement or any other Loan Document.

(d)         The execution, delivery and effectiveness of this Second Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, or the Loan
Documents.  Nothing herein is intended or shall be construed as a waiver of any
existing defaults or Events of Default under the Credit Agreement or other Loan
Documents.  This Second Amendment (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement or any of the Loan Documents.  Except as
expressly set forth in this Second Amendment, no terms of the Credit Agreement
or the other Loan Documents are in any way changed by this Second Amendment and
the aforementioned documents shall continue in full force and effect in
accordance with their terms.

(e)         The Borrower and its predecessors and subsidiaries, together with
their respective successors and assigns (collectively, the “Releasors” and
individually each a “Releasor”), knowingly, voluntarily, and intentionally
release and forever discharge the Lenders, their predecessors, advisors, agents,
Affiliates, directors, employees, officers, parents, representatives and
subsidiaries, together with their respective successors and assigns
(collectively, the “Released Parties” and individually each a “Released Party”)
from all possible claims, counterclaims, demands, actions, causes of action,
damages, costs, expenses and liability whatsoever, known or unknown, anticipated
or unanticipated, suspected or unsuspected, at law or in equity, in each case,
originating in whole or in part prior to the date hereof in connection with or
otherwise relating to the Loan Documents and the transactions contemplated
therein, which any Releasor may now or hereafter have against any Released
Party, if any (collectively, the “Released Claims”), and irrespective of whether
any such Released Claims arise out of contract, tort, equity, violation of law
or regulations, or otherwise.

(f)         THIS SECOND AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ANY CONFLICTS OF
LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

(g)         This Second Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  A facsimile or other
electronic signature to this Second Amendment shall be acceptable to CIBC Bank
in order to effectuate the Second Amendment and all parties agree to provide
CIBC Bank with original signatures promptly upon execution of this Second
Amendment.





4

--------------------------------------------------------------------------------

 



(h)         The Lenders hereby consent to the execution and delivery of this
Second Amendment.

[Signature Page to Follow]

 

 



5

--------------------------------------------------------------------------------

 



The parties hereto have caused this Second Amendment to Amended and Restated
Credit Agreement to be duly executed and delivered by their duly authorized
officers as of the date first set forth above.

 

 

 

 

 

PRIMORIS SERVICES CORPORATION,
as Borrower

    

BANK OF AMERICA,
as a Lender

 

 

 

By:

/s/ John M. Perisich

 

By:

/s/ Mary Beatty

Its:

Executive Vice President

 

Its:

Senior Vice President

 

 

 

CIBC BANK USA,

 

CAPITAL ONE, N.A.,

as Administrative Agent, Joint Lead

 

as Co-Syndication Agent and as a Lender

Arranger, Collateral Agent, Issuing Lender and as a Lender

 

 

 

 

 

By:

/s/ John M. O’Connell

 

By:

/s/ Rene Kiehn

 

John M. O’Connell

 

Its:

Senior Vice President

 

Managing Director

 

 

 

 

IBERIABANK,

BANK OF THE WEST,

 

as a Lender

as Joint Lead Arranger, Issuing Lender and as a Lender

 

 

 

 

By:

/s/ Philip Coote

By:

/s/ Nabil B. Khoury

 

Its:

Senior Vice President

Its:

Senior Lead RM/VP

 

 

 

 

 

REGIONS BANK,

BRANCH BANKING AND TRUST COMPANY,

 

as Co-Syndication Agent and as a Lender

as a Lender

 

 

 

 

By:

/s/ Derek Miller

By:

/s/ Sarah Salman

 

Its:

Vice President

Its:

Senior Vice President

 

 

 

 

SIMMONS BANK,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Scott Heady

 

 

Its:

Senior Vice President

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Date:                             

[Address for each Lender]

Ladies and Gentlemen:

Please refer to that certain Amended and Restated Credit Agreement dated as of
September 29, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) between Primoris Services
Corporation, a Delaware corporation (the “Borrower”), various financial
institutions and CIBC Bank USA, as Administrative Agent.  Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement. 

The undersigned hereby delivers this certificate pursuant to Section 10.1.4 of
the Credit Agreement and certifies to each of the Lenders in his capacity as the
[Chief Financial Officer] of the Borrower, as follows:

(i)          Enclosed herewith is a copy of the [annual audited/quarterly
unaudited] financial statements of the Borrower as at ________________ (the
“Measurement Date” and the period of four consecutive fiscal quarters most
recently ended as of the Measurement Date, taken as a single period, the
“Measurement Period”), which statements fairly present in all material respects
the financial condition and results of operations of the companies being
reported on as of the Measurement Date [(subject to changes resulting from
year-end adjustments)].

(ii)         I reviewed the relevant terms of the Credit Agreement and I made,
or caused to be made, under my supervision, a review of the transactions and
conditions of the Borrower and its Subsidiaries from the beginning of the
Measurement Period covered by the statements dated the Measurement Date and such
review did not disclose the existence during such period of any condition or
event that constitutes a Default or an Event of Default [or, if any such
condition or event existed or exists (including, without limitation, any such
event or condition resulting from the failure of the Borrower or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Borrower shall have taken or proposes to
take with respect thereto.]

(iii)       As of the Measurement Date, the Borrower is in compliance with the
representations, warranties and covenants set forth in Sections 9, 10 and 11 of
the Credit Agreement.

(iv)        Schedule 1 attached hereto contains a list of all Subordinated Debt
of the Loan Parties.

(v)         The computations and amounts set forth herein in Schedule 2
correspond to the ratios and/or financial restrictions contained in Section
11.14 of the Credit Agreement and such computations are true and correct as of
the Measurement Date.

(vi)        Schedule 3 attached hereto contains a true and correct list of any
additional Subsidiaries (excluding Immaterial Subsidiaries) that have been
acquired or created since the delivery of the last Compliance Certificate as
well as a list of any additional Affiliates or Investments since the delivery of
the last Compliance Certificate.





 

--------------------------------------------------------------------------------

 



(vii)       Schedule 4 attached hereto contains a true and correct list of the
Immaterial Subsidiaries of the Borrower as of the Measurement Date, including
the Subsidiary Tangible Net Worth of (a) each Immaterial Subsidiary and (b) the
Immaterial Subsidiaries taken as a whole, in each case determined as of the
Measurement Date.

IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered by its authorized officer on [Date].

 

PRIMORIS SERVICES CORPORATION

 

 

 

By:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



Schedule 1

[List all Subordinated Debt]

 

 



 

--------------------------------------------------------------------------------

 



Schedule 2 - Computations

A.

Calculation of Consolidated EBIT

 

 

 

 

 

 

 

 

 

 

1.

Consolidated operating earnings before interest expense

 

 

 

 

 

(less interest expense) and taxes

$

 

 

 

 

 

 

 

 

 

2.

Income/loss from non-consolidated entities

$

 

 

 

 

 

 

 

 

 

3.

Sum of (1) and (2) or remainder of (2) minus (1)

$

 

 

 

 

 

 

 

 

 

4.

Less income or loss from non-controlling interests

$

 

 

 

 

 

 

 

 

 

5.

Remainder of (3) minus (4)

$

 

 

 

 

 

 

 

 

B.

Calculation of EBITDA

 

 

 

 

 

 

 

 

 

 

1.

Consolidated EBIT

$

 

 

 

 

 

 

 

 

 

2.

Depreciation

$

 

 

 

 

 

 

 

 

 

3.

Amortization

$

 

 

 

 

 

 

 

 

 

4.

Other Noncash Charges

$

 

 

 

 

 

 

 

 

 

5.

Beginning the quarter ending June 30, 2018,

 

 

 

 

 

Willbros Transaction Costs

$

 

 

 

 

 

 

 

 

 

6.

Sum of (1) through (5)

$

 

 

 

 

 

 

 

 

C.

Section 11.14.1 - Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

 

 

 

1.

EBITDA

$

 

 

 

 

 

 

 

 

 

2.

Unfinanced Capital Expenditures

$

 

 

 

 

 

 

 

 

 

3.

Tax Expense

$

 

 

 

 

 

 

 

 

 

4.

Dividends

$

 

 

 

 

 

 

 

 

 

5.

Distributions

$

 

 

 

 

 

 

 

 

 

6.

Share Buybacks

$

 

 

 

 

 

 

 

 

 

7.

Sum of (2) through (6)

$

 

 

 

 

 

 

 

 

 

8.

Remainder of (1) minus (7)

$

 

 

 

 

 

 

 

 

 

9.

Interest Expense

$

 

 

 

 

 

 

 

 

 

10.

Required payments of

 

 

 

 

 

principal of Funded Debt

$

 

 

 





 

--------------------------------------------------------------------------------

 



 

11.

Sum of (9) and (10)

$

 

 

 

 

 

 

 

 

 

12.

Ratio of (8) to (11)

 

 

 

 

 

 

 

 

 

13.

Minimum Required

1.25 to 1

 

 

 

 

 

 

 

D.

Section 11.14.2 - Maximum Senior Debt to EBITDA Ratio

 

 

 

 

 

 

 

 

 

 

1.

Senior Debt

$

 

 

 

 

 

 

 

 

 

2.

EBITDA

$

 

 

 

 

(from Item B(6) above)

 

 

 

 

 

 

 

 

 

3.

Ratio of (1) to (2)

        to 1

 

 

 

 

 

 

 

4.

Maximum allowed

3.00 to 1

 

 





 

--------------------------------------------------------------------------------

 



Schedule 3

[List any additional Subsidiaries (excluding Immaterial Subsidiaries),
Affiliates or Investments since delivery of the last Compliance Certificate]





 

--------------------------------------------------------------------------------

 



Schedule 4

[List all Immaterial Subsidiaries of the Borrower as of the Measurement Date,
including the Subsidiary Tangible Net Worth of (a) each Immaterial Subsidiary
and (b) the Immaterial Subsidiaries taken as a whole, in each case determined as
of the Measurement Date.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------